—In an action to recover damages for personal injuries, the defendant Long Island Rail Road appeals from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated October 28, 1997, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the defendant Long Island Rail Road, and the action against the remaining defendants is severed.
The plaintiff allegedly slipped and fell while descending a staircase at the Flatbush Avenue terminal of the defendant Long Island Rail Road (hereinafter the LIRR). The plaintiff contends that the stairs were wet and that the treads on the stairs were so worn as to render the stairs slippery and unsafe. However, the evidence submitted by the plaintiff failed to support that contention and raise a question of fact as to whether the staircase constituted a dangerous condition or, if it did, whether the LIRR had constructive notice of such a condition (see, Rosario v New York Tr. Auth., 215 AD2d 364; Mooney v Turner, 35 AD2d 674).
Accordingly, the Supreme Court should have granted the motion of the LIRR for summary judgment dismissing the complaint insofar as asserted against it. O’Brien, J. P., Pizzuto, Joy and Florio, JJ., concur.